Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 4, and 6-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Publication No. 2007/0228109) in view of Crawford (US Publication No. 2007/0142511), and further in view of Watanabe et al. (US Publication No. 2018/0033761).
Regarding claim 1, Smith discloses a jointing material comprising: at least one type of element at 0.1wt% to 30wt%, the element being capable of forming a compound with each of tin and carbon; and tin at 70wt% to 99.9wt% as a main component (paragraph 52).

Smith does not disclose the jointing material to be a binary alloy including titanium, zirconium, or vanadium and tin.  However, Watanabe discloses a jointing material with .1% vanadium and 85.9%-92.9% tin (when subtracting the ranges of Ag and Sb).  This means both elements are disclosed overlapping the same ranges as claimed as a binary alloy mixed within a quaternary alloy.  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the jointing material of Smith to include tin and vanadium in these proportions, as taught by Watanabe, since it can increase thermal conductivity and improve wettability, resulting in a low void fraction in the bonding layer (paragraph 40).  It should be noted that applicant’s claim language describes a jointing material comprising a binary alloy.  A ternary alloy inherently includes a binary alloy for at least the reason that these are not specific compound, but a mixture (alloy) of these claimed at least two elements (binary alloy) plus a residual element (ternary alloy).
Regarding claim 2, Smith discloses the jointing material comprises the element at 0.1wt% to 10wt% (paragraph 52).
Regarding claim 3, Smith discloses the at least one type of element is an element that is more easily oxidized than tin (paragraph 40).
Regarding claim 4, Smith/Crawford/Watanabe discloses the limitations as discussed in the rejection of claim 1 above.  Smith does not disclose a melting point of a compound of the element with tin is 1,000 degrees C or higher.  However, it would have been obvious to one of ordinary skill in the art 
Regarding claim 5, Smith discloses the at least one type of element comprises at least one selected from the group consisting of titanium, zirconium, and vanadium (paragraph 17).
Regarding claim 8, Smith discloses the jointing material comprises the element at a content rate higher than 5wt% and 10wt% or lower (paragraph 52).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Publication No. 2007/0228109) in view of Crawford (US Publication No. 2007/0142511), in view of Watanabe et al. (US Publication No. 2018/0033761), and further in view of Lebby et al. (US Patent No. 5,358,880).
Regarding claim 6, Smith/Crawford/Watanabe discloses the limitations as discussed in the rejection of claim 1 above.  Crawford also discloses using the jointing material for light emitting diode displayers (paragraph 461).  Smith does not disclose jointing a light emitting element and a carbon base to each other using the jointing material to fabricate a semiconductor device.  However, Lebby discloses jointing a light emitting element to a carbon base using a jointing material (col. 4, lines 24-52).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the adhesive of Lebby to include the jointing material of Smith for jointing a light emitter with a carbon substrate since it can provide protection and transparency to light through the carbon-based substrate (col. 4, lines 24-52).
Regarding claim 7, Lebby discloses a semiconductor device comprising: a light emitting element; a carbon base; and the jointing material according to claim 1, that joints the light emitting element and the carbon base to each other (col. 4, lines 24-52).
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Goshonoo et al. (US Publication No. 2008/0293231) in view of Watanabe et al. (US Publication No. 2018/0033761).
Regarding claim 1, Goshonoo discloses a jointing material comprising: at least one type of element the element being capable of forming a compound with each of tin and carbon, the binary metal alloy including at least one type of element and tin (paragraphs 10 and 12).  Goshonoo also discloses a residual element of 0.01wt% or lower since this can be interpreted to mean 0wt%, therefore remaining consistent with the claimed binary alloy.
Goshonoo does not disclose the relative weight percentages of tin (70-99.9%) and the element (0.1%-30%) of the binary alloy.  However, Watanabe discloses a metal alloy with these relative weight percentages (paragraph 40).  it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the relative amounts of tin and another element to optimize the adhesion vs. contact resistance to improve current flow while maintaining device integrity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It should be noted that applicant’s claim language describes a jointing material comprising a binary alloy.  A ternary alloy inherently includes a binary alloy for at least the reason that these are not specific compound, but a mixture (alloy) of these claimed at least two elements (binary alloy) plus a residual element (ternary alloy).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897